       Case 2:20-cv-01189-DMC Document 69 Filed 04/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                  No. 2:20-CV-1189-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to Eastern

18   District of California Local Rule 230(g), the hearing scheduled on Plaintiff’s request for judicial

19   notice, ECF No. 65, for April 14, 2021, at 10:00 a.m., before the undersigned in Redding,

20   California, is hereby taken off calendar and the matter is submitted on the record and briefs

21   without oral argument.

22                  IT IS SO ORDERED.

23

24   Dated: April 6, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
